___________

                                    No. 95-4120
                                    ___________

Anthony Kronus Swift,                    *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Story County Jail; Paul H.               * Appeal from the United States
Fitzgerald, Sheriff; Lt. Gary            * District Court for the
Foster, Chief Jailer; Sgt. Brent *       Southern District of Iowa.
Upchurch, 2nd Chief Jailer;              *
Matthew Cutts, Classification            *        [UNPUBLISHED]
Officer; Kevin McKinley, Jailer; *
Rodney Bingham, Jailer; Tim              *
Shoppe, Jailer; Sean Slezak,             *
Jailer; Craig McKinney, Jailer; *
Scott Kickbush, Jailer,                  *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     September 4, 1996

                           Filed:   September 19, 1996
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Anthony K. Swift appeals an order of the district court1 dismissing
without prejudice his 42 U.S.C. § 1983 action.     Swift's complaint asserted
that his constitutional rights were violated by the conditions of his
confinement in a "suicidal cell" over the weekend at the Story County Jail.
After reviewing the file, we conclude that the district court did not abuse
its discretion in




     1
      The Honorable Ronald E. Longstaff, United States District
Judge for the Southern District of Iowa.
dismissing Swift's complaint without prejudice.   See Denton v. Hernandez,
504 U.S. 25, 33 (1992) (standard of review); Farmer v. Brennan, 114 S. Ct.
1970, 1977 (1994) (test for Eighth Amendment violations in prison);
Williams v. Delo, 49 F.3d 442, 445 (8th Cir. 1995) (applying Farmer to
conditions-of-confinement claim).


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-